DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 6/9/2022 is acknowledged.  The traversal is on the ground(s) that the restriction does not meet the Unity of Invention requirement.  This is not found persuasive because the structures of the inventions of Groups I and II have no shared special technical features, as previously indicated by the citations of Claims 1 and 10.  Therefore, the inventions of Groups I and II lack unity of invention a priori (see MPEP 1850(II)).
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 10/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the following information referred to therein has not been considered: JP 2018-000616, JP 2017-148392, JP 2012-016545, JP 2014-061152, JP 2011-125404, JP 2011-135983, JP 2018-027272, JP 5303012.  No English translation has been provided for any of the above documents, and the indication of an English Family member for each of these documents does not meet the legibility requirement.
The information disclosure statement filed 4/6/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the following information referred to therein has not been considered: Office Action issued in Japanese.  No English translation has been provided for the above document.

Specification
The disclosure is objected to because of the following informalities: In the Amendment to the Specification of 10/16/2020, paragraph [0118], “specific mater 15” should be “specific matter 15”.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The variable “R” is not defined as it relates to a first wavelength band or a fourth wavelength band as recited in Claim 1.  Clarification is required regarding the characteristic of the first wavelength band and the fourth wavelength band that is represented by the variable “R”.
Further, “R of a first wavelength band” and “R of a fourth wavelength band” are recited in lines 6-8, while “R light of the first wavelength band” and “R light of the fourth wavelength band” are recited in lines 24-29.  For clarity, these phrases should be recited consistently throughout the claims.  
Similar objections to the above are made for variables “G” and “B” in Claim 1.  Appropriate correction is required.
Additionally, the phrase “other than the G1 image data” in line 32 is redundant because it follows claim language indicating that “at least one of” a group of data elements be used in processing, but the group does not include the G1 image data.  For clarity, this phrasing should be removed from the claim.   Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  The term “he” should be removed from line 4.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  The “first depth position” is recited in line 3 and the “second depth position” is recited in line 5, while “the first depth” is recited in line 6 and “the second depth” is recited in line 8.  For clarity, these phrases should be recited consistently throughout the claims.  Appropriate correction is required.
Further, a linking term such as “and”, “or”, or similar should be added prior to the recitation of the “process of generating a third blood vessel image…” in line 7.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“illumination unit” in Claim 1
“imaging unit” in Claim 1
“image processing unit” in Claims 1, 3-8
“display unit” in Claims 1, 5, 7
Structural support has been provided in Specification paragraph [0046] and Fig. 1 for the “image processing unit”.  Insufficient support has been provided for the “illumination unit”, “imaging unit”, and “display unit”.  Please see the rejections under 35 U.S.C. 112(a) and 112(b) below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The “illumination unit” recited in Claim 1 is described in Specification paragraph [0009], but insufficient support has been provided to irradiate a biological tissue with illumination light as required by the claim limitations.
The “imaging unit” recited in Claim 1 is described in Specification paragraph [0009], but insufficient support has been provided to generate image data based on reflected light from the biological tissue as required by the claim limitations.
The “display unit” recited in Claims 1, 5, 7 is described in Specification paragraph [0009], but insufficient support has been provided to display an image generated by the predetermined image process as required by the claim limitations.
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a biological tissue” in line 2 and again in lines 3 and 5.  Similarly, Claim 1 recites “an image” in line 2 and again in line 4.  These limitations are indefinite because it is unclear if the subsequent recitations of each of these elements refers to the same element as the initial recitation.  Each subsequent recitation should be recited as “the biological tissue” or “the image” if the limitation refers to the same element or differentiated as “a second biological tissue” or “a second image” or similar if the limitation refers to a different element. 
Claim 1 recites a variable “R” to denote light of a first wavelength band and a fourth wavelength band in lines 6-8.  This limitation is indefinite because it is unclear if the first and fourth wavelength band are equivalent because each is referenced by the same variable.  If these wavelength bands are not equivalent, different variables should be provided for the different bands to differentiate the light of the first wavelength band from that of the fourth wavelength band.  Further, it is unclear what characteristic of the first wavelength band and the fourth wavelength band is represented using the variable “R”.  For example, “R” could indicate a color or a specific wavelength of light.  Additional clarification is required.
A similar rejection is made regarding the recitation of the variables “G” and “B” and their corresponding wavelength bands in Claim 1.
Claim 1 recites “the sixth wavelength band is a shorter wavelength band than the third wavelength band, the fifth wavelength band is a shorter wavelength band than the second wavelength band, the fourth wavelength band is a shorter wavelength band than the first wavelength band” on lines 20-23.  This limitation is indefinite because it is unclear how the term “shorter” relates to the variables “R”, “G”, and “B” recited in Claim 1.  Further, it is unclear if “shorter” in each of the listed comparisons refers to the wavelength of the light within the respective bands or to the range of wavelengths that fall within each of the bands.  It is assumed for the remainder of this Action that “shorter” refers to the wavelength of light in the bands such that, for example, the fifth wavelength band contains light with a shorter wavelength than the light in the second wavelength band.
Claim 1 recites the limitation "the band" in lines 19 and 20.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed for the remainder of this Action that “the band” refers to the “second wavelength band”.
Claim 2 recites “452±3 nm, 502±3 nm, 524±3 nm, and 582±3 nm are wavelengths at the isosbestic points” in lines 8-9, indicating four distinct isosbestic points.  However, Claim 1 only recites “an isosbestic point” in line 18 and “an isosbestic point other than the isosbestic point which is the boundary of the band” in lines 20-21.  This limitation is indefinite because it is unclear how the four isosbestic points recited in Claim 2 can be related to the two isosbestic points recited in Claim 1.
Claim 4 recites “dividing the G1 image data by at least the R1 image data” in line 3.  This limitation is indefinite because it is unclear how the phrase “at least the R1 image data” is related to a mathematical operation.  For example, this limitation could refer to dividing the G1 image data by the R1 image data as well as by additional image data or to dividing a value of the G1 image data by a value greater than or equal to a value represented in the R1 image data.
Claim 4 recites “the B1 image data/the G1 image data” in line 6.  This limitation is indefinite because it is unclear if the “/” character is used to indicate a relationship between the use of the B1 and G1 image data or if it is being used as a division symbol.  For the remainder of this Action, it is assumed that the “/” character indicates an “and/or” relationship between the B1 image data and the G1 image data.
Claims 5, 7 each recite “a screen” in line 7.  However, “a screen” has already been defined in Claim 1, line 14.  This limitation is indefinite because it is unclear if the recitations of “a screen” in Claims 5, 7 refer to the same element recited in Claim 1.  The recitations of Claims 5, 7 should be amended to read “the screen” or “a second screen”, as appropriate.  
Claim 7 recites “a level of image data” in lines 4-5.  This limitation is indefinite because it is unclear what characteristic of the data is being referenced by the term “level”.  For example, the term “level” could refer to a numerical value associated with the image data or to depth in the biological tissue at which the image data is acquired.

Claim limitations “illumination unit”, “imaging unit”, and “display unit” in Claims 1, 5, 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The “illumination unit”, “imaging unit”, and “display unit” do not have known structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016022043 A by Chiba (hereinafter “Chiba”).
Regarding Claim 1, Chiba discloses an endoscope system (endoscope apparatus 1; [0029]; Fig. 2) capable of operating in a normal observation mode for irradiating a biological tissue with white light to acquire an image (normal observation mode) and a special observation mode for irradiating a biological tissue with light of a specific wavelength band to acquire an image (spectroscopic analysis mode; [0048]), comprising: an illumination unit that irradiates a biological tissue with illumination light (light source unit 400; [0030]; Fig. 2) including at least R of a first wavelength band (WR), G of a second wavelength band (W4-W6), B of a third wavelength band (W2), R of a fourth wavelength band (W7), G of a fifth wavelength band (W3), and B of a sixth wavelength band (W1; [0023-25]; Fig. 1); 
an imaging unit that generates image data based on reflected light from the biological tissue generated by irradiating the biological tissue with the illumination light (imaging element 141 generates imaging signals); an image processing unit that acquires the image data from the imaging unit and performs a predetermined image process (controller 530 processes digital image data; [0033-34]; Fig. 2); and a display unit that displays an image generated by the predetermined image process of the image processing unit on a screen (monitor 300 displays a video signal representing processed image data; [0049]), 
wherein at least the second wavelength band, the third wavelength band, the fifth wavelength band, and the sixth wavelength band are defined with boundaries therebetween by a wavelength at an isosbestic point at which transmittance becomes constant regardless of oxygen saturation (wavelength bands W0-W7 defined by boundaries at isosbestic points E1-E7; [0023]; Fig. 1), the second wavelength band includes within the band an isosbestic point other than the isosbestic point which is the boundary of the band (isosbestic point E5 falls between W4 and W5 and E6 falls between W5 and W6; [0023]), the sixth wavelength band is a shorter wavelength band than the third wavelength band (W1 contains light of a shorter wavelength than W2), the fifth wavelength band is a shorter wavelength band than the second wavelength band (W3 contains light of a shorter wavelength than W4-W5), the fourth wavelength band is a shorter wavelength band than the first wavelength band (WR contains light of a shorter wavelength than W7; [0023-25]; Fig. 1);
the image data includes R1 image data corresponding to R light of the first wavelength band, G1 image data corresponding to G light of the second wavelength band, B1 image data corresponding to B light of the third wavelength band, R2 image data corresponding to R light of the fourth wavelength band, G2 image data corresponding to G light of the fifth wavelength band, and B2 image data corresponding to B light of the sixth wavelength band (image data acquired from illumination light IL incident of the imaging element 141; [0033-34]; Fig. 2), 
and the image processing unit generates a special light image (oxygen saturation distribution image) by performing an image process using the G1 image data and at least one of the R1 image data, the B1 image data, the R2 image data, the G2 image data, and the B2 image data other than the G1 image data (controller 530 obtains image data transmitted by ultraviolet cut filter F4, including R, G, and B image data; [0071-72]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba.
Regarding Claim 2, Chiba discloses the endoscope system according to claim 1.  Chiba further discloses wherein the first wavelength band is 630±3 nm to 700±3 nm (WR), the second wavelength band is 524±3 nm to 582±3 nm (W4-W6), the third wavelength band is 452±3 nm to 502±3 nm (W2), the fourth wavelength band is 582±3 nm to 630±3 nm (W7), the fifth wavelength band is 502±3 nm to 524±3 nm (W3), the sixth wavelength band is from 420±3 nm to 452±3 nm (W1), and 452±3 nm, 502±3 nm, 524±3 nm, and 582±3 nm are wavelengths at the isosbestic points (E2, E3, E4, and E7, respectively; [0023-25]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the boundaries of the individual wavelength bands according to the parameters provided by the oxygen concentration and transmittance to obtain the specific disclosed bands using routine optimization and experimentation.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of US 20180279853 A1 by Daidoji et al. (hereinafter “Daidoji”).
Regarding Claim 3, Chiba discloses the endoscope system according to claim 1.  Chiba further discloses wherein the image processing unit performs a process of generating a first blood vessel image of the biological tissue (B digital image data), a process of generating a second blood vessel image using the G1 image data (G digital image data), a process of generating a third blood vessel image using the R1 image data (R digital image data; [0040-45, 52]).
Chiba does not disclose generating the first blood vessel image using the B2 image data or the first, second, or third depth position.  However, Daidoji discloses an endoscope apparatus 10 including an illuminator 20 with lasers 1-6 which provide illumination light at different wavelengths.  Combinations of the lasers are used for imaging in superficial, intermediate, and deep blood vessel emphasis modes ([0156-158]; Figs. 7-8).  In superficial blood vessel emphasis mode, laser 1 having a peak wavelength of 415 nm is emitted as illumination light IL to emphasize the superficial blood vessels ([0062-63, 181-182]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Chiba with the image generation process disclosed by Daidoji with the benefit of displaying an observation image showing superficial, intermediate, and deep blood vessels (Daidoji [0214]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of US 20160287061 A1 by Shigeta (hereinafter “Shigeta”).
Regarding Claim 4, Chiba discloses the endoscope system according to claim 1.  Chiba further discloses wherein the image processing unit calculates a hemoglobin concentration indicating a blood concentration by dividing the image data by at least the R1 image data (image processing unit 500 performs normalization by dividing B digital image data by R digital image data; [0058-59]) and obtains an oxygen saturation of the biological tissue based on a value of the hemoglobin concentration and a value of the B1 image data/the G1 image data (the B digital image data in internal memory 532 is used to calculate oxygen saturation; [0054, 71-74]).
Chiba does not disclose calculating a hemoglobin concentration using G1 image data.  However, Shigeta discloses an endoscope system which emits green light from an LED 20c in a wavelength range of 480-600 nm.  Image signals G1 and G2 are generated based on the green light being incident on imaging sensor 48 and used to calculate the oxygen saturation for an observation target ([0073-75, 81]).  Oxygen saturation calculation section 73 calculates the oxygen saturation based on signal ratios between the R, G, and B image signals, including a R1/G1 ratio ([0091, 94-95; Fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Chiba with the oxygen saturation calculation disclosed by Shigeta with the benefit of accurately calculating the oxygen saturation by reducing artifacts while leaving a temporal or spatial change based on a change in the observation target (Shigeta [0023]).  
Regarding Claim 5, Chiba as modified by Shigeta discloses the endoscope system according to claim 4.  Chiba further discloses wherein the image processing unit identifies, in the biological tissue, a place which satisfies a characteristic condition that the hemoglobin concentration is equal to or more than a first threshold (controller 530 indicates a malignant tissue in which the total amount of hemoglobin is larger than a predetermined reference value) and the oxygen saturation is less than a second threshold (oxygen saturation is lower than the saturation of a normal tissue), and generates a characteristic image of the place satisfying the characteristic condition to take a display form distinguished from other places, and the display unit displays the characteristic image on a screen (a lesion-weighted image representing a malignant tissue can be displayed on monitor 300; [0074-75]; Fig. 6).
Regarding Claim 6, Chiba as modified by Shigeta discloses the endoscope system according to claim 4.  Chiba further discloses wherein the image processing unit divides the image data by a linear combination of the B1 image data, the G1 image data, and the R1 image data to calculate a relative hemoglobin concentration with the influence of scattered light removed (image processing unit 500 performs normalization by dividing B digital image data by R digital image data and baseline B and R image data; [0058-59]), and obtains the oxygen saturation using the relative hemoglobin concentration (oxygen saturation calculated from experimental measurements and a known index value X; [0071]).
Chiba does not disclose calculating a hemoglobin concentration using G1 image data.  However, Shigeta discloses an endoscope system which emits green light from an LED 20c in a wavelength range of 480-600 nm.  Image signals G1 and G2 are generated based on the green light being incident on imaging sensor 48 and used to calculate the oxygen saturation for an observation target ([0073-75, 81]).  Oxygen saturation calculation section 73 calculates the oxygen saturation based on signal ratios between the R, G, and B image signals, including a R1/G1 ratio ([0091, 94-95; Fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Chiba with the oxygen saturation calculation disclosed by Shigeta with the benefit of accurately calculating the oxygen saturation by reducing artifacts while leaving a temporal or spatial change based on a change in the observation target (Shigeta [0023]).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of US 20050014995 A1 by Amundson et al. (hereinafter “Amundson”).
Regarding Claim 7, Chiba discloses the endoscope system according to claim 1.  Chiba further discloses wherein the image processing unit assigns the G2 image data to a blue wavelength region (B filter transmits light having a wavelength of about 530 nm or less), and assigns the R2 image data to a green wavelength region to lower a level of image data derived from blood attached to a surface of the biological tissue (G filter transmits light have a wavelength of about 470-620 nm, normal observation data generated by controller 530; [0031, 69-72]).
Chiba does not disclose generating and displaying a blood transparentized image.  However, Amundson discloses an ablation device for imaging a lesion area to detect changes in the area over time.  Illumination is provided at a signature wavelength and a reference wavelength, and corresponding images are digitally subtracted to provide an image in which a sensed chemical or tissue is highlighted or colored.  The subtracted area is not displayed, as shown by the difference between images 47-52 in Fig. 7 ([0096-102]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Chiba with the digital subtraction processing disclosed by Amundson with the benefit of sensing chemicals or tissues in a body cavity in which blood obscures the image (Amundson [0098]).
Regarding Claim 8, Chiba as modified by Amundson discloses the endoscope system according to claim 7.  Chiba further discloses wherein the image processing unit linearly combines the G2 image data assigned to the blue wavelength region, the R2 image data assigned to the green wavelength region, and the G1 image data (image processing unit 500 performs normalization by dividing B digital image data by R digital image data and baseline B and R image data; [0058-59]).
Chiba does not disclose a predetermined subtraction parameter used to generate the blood transparentized image.  However, Amundson discloses an ablation device for imaging a lesion area to detect changes in the area over time.  Illumination is provided at a signature wavelength and a reference wavelength, and corresponding images are digitally subtracted to provide an image in which a sensed chemical or tissue is highlighted or colored.  The subtracted area is not displayed, as shown by the difference between images 47-52 in Fig. 7 ([0096-102]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Chiba with the digital subtraction processing disclosed by Amundson with the benefit of sensing chemicals or tissues in a body cavity in which blood obscures the image (Amundson [0098]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of US 20120010465 A1 by Erikawa et al. (hereinafter “Erikawa”).
Regarding Claim 9, Chiba discloses the endoscope system according to claim 1.  Chiba does not disclose a first image sensor and a second image sensor.  However, Erikawa discloses an imaging optical system with a first imaging system 121 including a first imaging device 21A and a second imaging system 123 including a second imaging device 21B.  When the body is illuminated with white illumination light as well as fluorescent and infrared excitation light ([0134-135]).  Each of the imaging devices 21A and 21B captures an observation image from the light reflected in the corresponding imaging system ([0158-166]; Fig. 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Chiba to include first and second image devices as disclosed by Erikawa with the benefit of facilitating the simultaneous detection of different kinds of fluorescence images (Erikawa [0166]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190069825 A1
US 20160120449 A1
US 20110245642 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795